759 N.W.2d 409 (2009)
In re Petition for DISCIPLINARY ACTION AGAINST Ronald M. STARK, Jr., a Minnesota Attorney, Registration No. 178421.
No. A08-2188.
Supreme Court of Minnesota.
January 20, 2009.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Ronald M. Stark, Jr., committed professional misconduct warranting public discipline, namely, that he inadvertently engaged in the unauthorized practice of law between October 1, 2003, and July 24, 2008, while suspended for failure to pay attorney registration fees, in violation of Minn. R. Prof. Conduct 5.5(a).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director under which they jointly recommend that the appropriate discipline is a public reprimand. The petition alleges that respondent's failure to pay attorney registration fees was inadvertent in that respondent submitted the 2003 statement to his employer but neglected to ensure that his employer had paid the required fees. The petition further alleges that respondent was unaware of his fee-suspended status until receiving the disciplinary complaint and that after the disciplinary complaint was received, respondent's registration fees and all late charges were promptly paid.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Ronald M. Stark, Jr., is publicly reprimanded. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT
/s/ Alan C. Page
Associate Justice